 
EXECUTION COPY
 

 
 
 




 
 

--------------------------------------------------------------------------------

 
 
 
REGISTRATION RIGHTS AGREEMENT
 
among
 
CENVEO, INC.
 
CENVEO CORPORATION
 
THE GUARANTORS listed on Schedule I hereto as Guarantors
 
and
 
LEHMAN BROTHERS INC.
 


 
Dated as of June 13, 2008
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 


EXECUTION COPY
 




REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of June 13, 2008, among Cenveo, Inc., a Colorado corporation (the “Parent”),
Cenveo Corporation, a Delaware corporation (the “Company”), the Guarantors
listed on Schedule I hereto (the “Guarantors”) and Lehman Brothers Inc. (“Lehman
Brothers” or the “Manager”).
 
RECITALS
 
On August 30, 2007, pursuant to the Loan Agreement, dated August 30, 2007 among
the Company, the Parent, the Guarantors from time to time party thereto and the
lenders party thereto (the “Loan Agreement”), the Company borrowed $175,000,000
aggregate principal amount of Senior Unsecured Increasing Rate Loans (the
“Loans”).  The Company used the proceeds of the Loans to complete the
acquisition of all of the issued and outstanding capital stock of Commercial
Envelope Manufacturing Co., Inc.
 
Reference is made to the conversion, pursuant to Section 2.15 of the Loan
Agreement, of the Loans (the “Conversion”) into an equal principal amount of
Senior Notes due 2016, which  notes will be issued and guaranteed (the
“Guarantees”) pursuant to an Indenture to be dated the date of the Conversion
(the “Indenture”), among the Company, the Parent, the Guarantors and a person
qualifying as an eligible trustee within the requirements of the TIA (the
“Trustee”).
 
AGREEMENT
 
The parties agree as follows:
 
1.      Definitions
 
Capitalized terms used herein without definition have the meanings assigned to
them in the Loan Agreement.  As used in this Agreement, the following
capitalized terms shall have the following meanings:
 
Closing Date means the date of the closing of the Conversion.
 
Exchange Act means the Securities Exchange Act of 1934, as amended.
 
FINRA means the Financial Industry Regulatory Authority, Inc.
 
Freely Tradable means at such time as a Note (i) may be sold to the public
pursuant to Rule 144 under the Securities Act by a person that is not an
“affiliate” (as defined under the Securities Act) of the Company and (ii)
following the one year anniversary of the Closing Date, does not bear any
restrictive legends relating to the Securities Act.
 
Guarantee means the guarantee by any Guarantor of the Company’s obligations
under the Indenture.
 
Guarantors has the meaning set forth in the preamble hereto.
 
 
Holder means a Person deemed to be a holder of Transfer Restricted Securities
where such Person owns Transfer Restricted Securities of record.
 
Liquidated Damages has the meaning set forth in Section 3(a) hereof.
 


 
 

--------------------------------------------------------------------------------

 




Loans has the meaning set forth in the preamble hereto and as defined in the
Loan Agreement.
 
Majority Holders means the Holders of a majority of the aggregate principal
amount of Notes registered under a Shelf Registration Statement.
 
Notes means the Senior Notes due 2016 referred to in the preamble hereto, for so
long as such notes constitute Transfer Restricted Securities.
 
Person means an individual, partnership, corporation, limited liability company,
trust or unincorporated organization, or a government or agency or political
subdivision thereof.
 
Prospectus means the prospectus included in any Shelf Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement with respect to the terms of the
offering of any portion of the Notes covered by such Shelf Registration
Statement and by all other amendments and supplements to the prospectus,
including post-effective amendments and all material incorporated by reference
in such prospectus.
 
Registrants means the Company and the Guarantors.
 
Registration Default has the meaning set forth in Section 2(b) hereof.
 
Registration Expenses has the meaning set forth in Section 5 hereof.
 
Rule 144 means Rule 144 promulgated under the Securities Act.
 
SEC means the Securities and Exchange Commission.
 
Securities Act means the Securities Act of 1933, as amended.
 
Shelf Registration has the meaning set forth in Section 2(a) hereof.
 
Shelf Registration Statement means a “shelf” registration statement of the
Company or the Parent pursuant to the provisions of Section 2 hereof, which
covers some or all of the Notes, as applicable, and the related Guarantees on an
appropriate form under Rule 415 under the Securities Act, or any similar rule
that may be adopted by the SEC, amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.
 
TIA means the Trust Indenture Act of 1939, as amended.
 
Transfer Restricted Securities means each Note until the earliest to occur
of:  (i) the date on which such Note has been effectively registered under the
Securities Act and disposed of in accordance with the Shelf Registration
Statement; or (ii) the date on which such Note is Freely Tradable.
 
2.      Shelf Registration.  If any of the Notes are not Freely Tradable during
the period from the 180th calendar day after the Closing Date to the one year
anniversary of the Closing Date the following provisions shall apply to such
Notes:
 
(a)           The Company and the Guarantors shall make commercially reasonable
efforts to prepare and file with the SEC, a Shelf Registration Statement
relating to the offer and sale of such
 


 
2

--------------------------------------------------------------------------------

 




Notes and the applicable Guarantees by the Holders from time to time in
accordance with the methods of distribution elected by such Holders and set
forth in such Shelf Registration Statement and Rule 415 under the Securities
Act.
 
(b)           The Company and the Guarantors shall use their respective
commercially reasonable efforts to cause such Shelf Registration Statement to be
declared effective under the Securities Act and to keep such Shelf Registration
Statement continuously effective in order to permit the Prospectus contained
therein to be usable by Holders until the earliest of (i) the one year
anniversary of the Closing Date; (ii) such time as all of the Notes have been
sold thereunder or (iii) the date upon which all Notes covered by such Shelf
Registration Statement become Freely Tradable.
 
3.      Liquidated Damages.  (a)     If either (i) (x) any of the Notes are not
Freely Tradable during the period from the 180th calendar day after the Closing
Date to the one year anniversary of the Closing Date and (y) the Shelf
Registration Statement has not been declared effective by the SEC during the
period from the 180th calendar day after the Closing Date to the one year
anniversary of the Closing Date, or (ii) the Shelf Registration Statement is
filed and declared effective but shall thereafter cease to be effective or fail
to be usable for its intended purpose at any time during the period from the
180th calendar day after the Closing Date to the one year anniversary of the
Closing Date without being succeeded promptly by a post-effective amendment to
the Shelf Registration Statement, that cures such failure and that is itself
immediately declared effective (each such event referred to in clauses (i) and
(ii), a “Registration Default”), the Registrants jointly and severally agree to
pay liquidated damages (“Liquidated Damages”) to each holder of Transfer
Restricted Securities and each Lender equal to increased interest of 50 basis
points on the principal amount of Transfer Restricted Securities held by such
holder with respect to each week or if less, each portion thereof that the
Registration Default continues for the first 90-day period immediately following
the occurrence of such Registration Default.  The interest on the Transfer
Restricted Securities shall increase by an additional 50 basis points with
respect to each subsequent 90-day period until all Registration Defaults have
been cured, up to a maximum increase of 150 basis points; provided that the
Company shall in no event be required to pay Liquidated Damages for more than
one Registration Default at any given time.  All Liquidated Damages shall be
calculated based on the actual number of days elapsed and a 360 day year and all
accrued Liquidated Damages shall be paid to each record holder of Notes in
cash.  Following the cure of all Registration Defaults relating to any
particular Note, the accrual of Liquidated Damages with respect to such
Registration Default will cease.
 
(b)           Notwithstanding anything in the preceding paragraph to the
contrary, in the event that a Holder of Notes fails to comply with the
requirements of the last paragraph of Section 4 within a reasonable and
customary time, then from and after such time such Holder shall not be entitled
to Liquidated Damages until such Holder complies with the requirements of the
last paragraph of Section 4.
 
All obligations of the Registrants set forth in the preceding paragraphs that
are outstanding with respect to any Transfer Restricted Security at the time
such security ceases to be a Transfer Restricted Security shall survive until
such time as all such obligations have been paid in full.  Any holder of Notes
may notify the Trustee (and any paying agent under the Indenture) immediately
after the occurrence of each and every event which results in the accrual of
Liquidated Damages with respect to such Notes.
 
4.      Registration Procedures.  The Company and the Guarantors shall:
 
(a)           in connection with any Shelf Registration, prepare and file with
the SEC, within the time period provided in Section 2 hereof, a Shelf
Registration Statement or Shelf Registration Statements relating to the Shelf
Registration on any appropriate form under the Securities Act, which
 


 
3

--------------------------------------------------------------------------------

 




form shall be available for the sale of the Notes in accordance with the
intended method or methods of distribution thereof and shall include (i) all
financial statements (including, if applicable, financial statements of any
Person which shall have guaranteed any indebtedness of the Registrants) required
by the SEC to be filed therewith and (ii) if the sale is by means of an
underwritten offering, any other information that the Manager reasonably
believes to be of material importance to the success of such offering, cooperate
and assist in any filings required to be made with FINRA and in the performance
of any due diligence investigation by the Manager (including any “qualified
independent underwriter”) that is required to be retained in accordance with the
rules and regulations of FINRA and use its commercially reasonable efforts to
cause such Shelf Registration Statement to become effective;
 
(b)           prepare and file with the SEC such amendments and post-effective
amendments to the Shelf Registration Statement as may be necessary to keep the
Shelf Registration Statement effective for the period set forth in Sections
2(b), or such shorter period as will terminate when all Transfer Restricted
Securities covered by such Shelf Registration Statement have been sold; cause
the Prospectus to be supplemented by any required Prospectus supplement, and as
so supplemented to be filed pursuant to Rule 424 under the Securities Act;
comply with the applicable provisions of Rules 424 and 430A under the Securities
Act in a timely manner; and comply with the provisions of the Securities Act
with respect to the disposition of all Transfer Restricted Securities covered by
such Shelf Registration Statement during the applicable period in accordance
with the intended method or methods of distribution by the sellers thereof set
forth in such Shelf Registration Statement or supplement to the Prospectus;
 
(c)           notify the selling holders of Notes and the Manager promptly upon
actual knowledge of: (1) when the Prospectus or any Prospectus supplement or
post-effective amendment has been filed, and, with respect to the Shelf
Registration Statement or any post-effective amendment, when the same has become
effective, (2) of any request by the SEC for amendments or supplements to the
Shelf Registration Statement or the Prospectus or for additional information,
(3) of the issuance by the SEC of any stop order suspending the effectiveness of
the Shelf Registration Statement or the initiation of any proceedings for that
purpose, (4) of the receipt by the Registrants of any written notification with
respect to the suspension of the qualification of the Notes for sale in any
jurisdiction or the initiation or threatening of any proceeding for such purpose
and (5) of the happening of any event or the existence of any fact which
requires the making of any changes in the Shelf Registration Statement or the
Prospectus in order that the Shelf Registration Statement or the Prospectus does
not contain an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading.  If at any time the Registrants
receive actual knowledge that the SEC has issued any stop order suspending the
effectiveness of the Shelf Registration Statement, or any state securities
commission or other regulatory authority has issued an order suspending the
qualification or exemption from qualification of the Notes under state
securities or Blue Sky laws, the Registrants shall use their commercially
reasonable efforts to obtain the withdrawal or lifting of such order at the
earliest practicable time;
 
(d)           [Reserved]
 
(e)           if requested by the Manager or a holder of Notes being sold in
connection with an underwritten offering, promptly incorporate in a Prospectus
supplement or post-effective amendment such information as the Manager or the
holders of a majority in aggregate principal amount of the Notes being sold
agree should be included therein relating to the plan of distribution with
respect to such Notes; and make all required filings of such Prospectus
supplement or post-effective amendment as soon as notified of the matters to be
incorporated in such Prospectus supplement or post-effective amendment; provided
that the Registrants shall not be required to take any action under this Section
4(e) that would in the reasonable judgment of the Registrants violate any
applicable law;
 


 
4

--------------------------------------------------------------------------------

 




(f)           furnish to the Manager without charge, if requested, at least one
signed copy of the Shelf Registration Statement and any post-effective amendment
thereto;
 
(g)           deliver to each selling holder of Notes and the Manager, if
requested, as many copies of the Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto as such Persons may
reasonably request; the Registrants consent to the use of the Prospectus or any
amendment or supplement thereto by each of the selling holders of Notes and the
Manager in connection with the offering and sale of the Notes covered by the
Prospectus or any amendment or supplement thereto;
 
(h)           prior to any public offering of Notes, register or qualify or
cooperate with the selling holders of Notes, the Manager and their respective
counsel in connection with the registration or qualification of such Notes for
offer and sale under the securities or blue sky laws of such jurisdictions as
any such seller or the Manager reasonably requests in writing and do any and all
other acts or things necessary to enable the disposition in such jurisdictions
of such Notes; provided that the Registrants will not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or to take any action which would subject it to general service of process in
any such jurisdiction where it is not then so subject;
 
(i)           cooperate with the selling holders of Notes and the Manager, if
any, to facilitate the timely preparation and delivery of certificates
representing such Notes to be sold and not bearing any restrictive legends; and
enable such Notes to be in such denominations and registered in such names as
the Manager may request at least two business days prior to any sale of the
Notes;
 
(j)           use their commercially reasonable efforts to cause the Notes
covered by the applicable Shelf Registration Statement to be registered with or
approved by such other federal or state governmental agencies or authorities in
the United States as may be necessary to enable the seller or sellers thereof or
the Manager to consummate the disposition of such Notes;
 
(k)           following the occurrence of any event contemplated by paragraph
(c)(5) above, promptly commence preparation of a supplement or post-effective
amendment to the related Shelf Registration Statement or the related Prospectus
or any document incorporated therein by reference or any other required document
for filing so that, as thereafter delivered to the holders of the Notes, the
Prospectus will not contain an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading;
 
(l)           [Reserved]
 
(m)           [Reserved]
 
(n)           not later than the effective date of the Shelf Registration,
provide a CUSIP number for all Notes and, to the extent permitted by applicable
law, provide the Trustee or transfer agent with printed certificates for the
Notes which are in a form eligible for deposit with The Depository Trust Company
(“DTC”);
 
(o)           enter into an underwriting agreement, in form and substance
substantially similar to the Underwriting/Purchase Agreement attached as Exhibit
M to the Loan Agreement, on not more than one occasion and take all such other
actions in connection therewith in order to expedite or facilitate the
disposition of such Notes and in such connection, whether or not an underwriting
agreement is entered into and whether or not the registration is an underwritten
registration (1) make such transactional representations and warranties to the
Manager in form, substance and scope as are customarily made by issuers to
underwriters in offerings of debt securities pursuant to comparable
 


 
5

--------------------------------------------------------------------------------

 




underwritten offerings; (2) obtain opinions of counsel to the Registrants and
updates thereof (which counsel and opinions (in form, scope and substance) shall
be reasonably satisfactory to the Manager and the Majority Holders), addressed
to each selling holder and the Manager covering the matters customarily covered
in opinions requested in underwritten offerings and such other customary matters
as may be reasonably requested by such holders and the Manager; (3) obtain
“comfort” letters and updates thereof from the Registrants’ independent
certified public accountants addressed to such holders and the Manager, such
letters to be in customary form and covering matters of the type customarily
covered in “comfort” letters to underwriters in connection with offerings of
debt securities pursuant to comparable underwritten offerings; and (4) deliver
such documents and certificates as may be requested by the holders of a majority
of the Notes being sold and the Manager to evidence compliance with clause (j)
above and with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Registrants.  The above shall be done at
each closing under such underwriting or similar agreement or as and to the
extent required thereunder;
 
(p)           make available for inspection at reasonable times at each of the
Registrants’ principal places of business by the Holders of Transfer Restricted
Securities or the Manager, and any attorney or accountant retained by such
Holders or the Manager who shall certify to the Registrants that they have a
current intention to sell Transfer Restricted Securities pursuant to a Shelf
Registration Statement, such relevant financial and other records, pertinent
corporate documents and properties of the Registrants and the Guarantors as
reasonably requested and cause the Registrants’ and the Guarantors’ officers,
directors and employees to respond to such inquiries as shall be reasonably
necessary, in the reasonable judgment of counsel to such Holders, to conduct a
reasonable investigation; provided, however, that the foregoing inspection and
information gathering shall be coordinated on behalf of the selling Holders by
one counsel designated by and on behalf of such Holders and, provided, further,
that each such party shall be required to maintain in confidence and not
disclose to any other Person any information or records reasonably designated by
the Registrants as being confidential, until such time as (A) such information
becomes a matter of public record (whether by virtue of its inclusion in such
Shelf Registration Statement or otherwise), (B) such Person shall be required so
to disclose such information pursuant to a subpoena or order of any court or
other governmental agency or body having jurisdiction over the matter (subject
to the requirements of such order, and only after such Person shall have given
the Registrants prompt prior written notice of such requirement) or (C) such
information is required to be set forth in such Shelf Registration Statement or
the Prospectus included therein or in an amendment to such Shelf Registration
Statement or an amendment or supplement to such Prospectus in order that such
Shelf Registration Statement, Prospectus, amendment or supplement, as the case
may be, does not contain an untrue statement of a material fact or omit to state
therein a material fact required to be stated therein or necessary to make the
statements made therein in light of the circumstances under which they were made
not misleading;
 
(q)           otherwise use their commercially reasonable efforts to comply with
all applicable rules and regulations of the SEC;
 
(r)           cause the Indenture to be qualified under the TIA, provide a
Trustee for each of the Notes not later than the effective date of the Shelf
Registration, and in connection therewith, cooperate with the Trustee under the
Indenture and the holders of the Notes to effect such changes to the Indenture
as may be required for the Indenture to be so qualified in accordance with the
terms of the TIA and execute, and use their commercially reasonable efforts to
cause such trustee to execute, all documents as may be required to effect such
changes and all other forms and documents required to be filed with the SEC to
enable the Indenture to be so qualified in a timely manner; and
 
(s)           make appropriate officers of the Registrants available to the
Manager for meetings with prospective purchasers of the Notes and prepare and
present to potential investors “roadshow” material in a manner consistent with
comparable offerings for resale of high yield debt securities.
 


 
6

--------------------------------------------------------------------------------

 




The Registrants may require each Holder of Notes as to which any registration is
being effected to furnish to the Registrants such information regarding the
distribution of such securities as the Registrants may from time to time
reasonably request in writing.
 
5.      Registration Expenses
 
(a)           All expenses incident to the Registrants’ performance of or
compliance with this Agreement, including without limitation all (i)
registration and filing fees, fees and expenses associated with filings required
to be made with FINRA (including, if applicable, the fees and expenses of any
“qualified independent underwriter” and their counsel as may be required by the
rules and regulations of FINRA), (ii) fees and expenses of compliance with
securities or blue sky laws (including fees and disbursements of counsel for the
Manager or selling holders in connection with blue sky qualifications of the
Notes and determination of their eligibility for investment under the laws of
such jurisdictions as the Manager or holders of a majority in aggregate
principal amount of the Notes being sold may designate), (iii) printing expenses
(including expenses of printing certificates for the Notes in a form eligible
for deposit with DTC and of printing prospectuses), messenger, telephone and
delivery expenses, (iv) fees and disbursements of counsel for the Registrants of
all independent certified public accountants (including the expenses of any
special audit and “comfort” letters required by or incident to such
performance), and of (excluding discounts, commissions or fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
relating to the distribution of the Notes or legal expenses of any Person other
than the Registrants and the selling holders), (v) the cost of securities acts
liability insurance if the Registrants so desires, (vi) internal “roadshow”
travel and other expenses incurred in connection with the marketing and sale of
the Notes and (vii) fees and expenses in connection with the rating of the Notes
by rating agencies, if any (all such expenses being herein called “Registration
Expenses”) will be borne by the Registrants, regardless of whether the Shelf
Registration Statement becomes effective.  The Registrants, in any event, will
pay their own internal expenses (including, without limitation, all salaries and
expenses of their officers and employees performing legal or accounting duties),
the expense of any annual audit, rating agency fees and the fees and expenses of
any Person, including special experts, retained by the Registrants.
 
(b)           [Reserved]
 
6.      Indemnification
 
(a)           Indemnification by the Registrants.  The Registrants jointly and
severally agree to indemnify and hold harmless, to the full extent permitted by
law, each holder of Notes, their officers, directors and employees and each
Person who controls such holder (within the meaning of the Securities Act) (the
“Indemnified Parties”) against all losses, claims, damages, liabilities and
expenses incurred by such party in connection with any actual or threatened
action arising out of or based upon any untrue or alleged untrue statement of a
material fact contained in any Shelf Registration Statement, Prospectus or
preliminary Prospectus or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a Prospectus or a preliminary Prospectus, in light of
the circumstances then existing) not misleading, and the Registrants agree to
reimburse such Indemnified Parties for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss or
action or proceeding in respect thereof, except insofar as the same arise out of
or are based upon any such untrue statement or omission made in reliance on and
in conformity with any information furnished in writing to the Registrants by
such holder or its counsel expressly for use therein.  The Registrants shall
also indemnify the Manager, their officers and directors and each Person who
controls such Persons (within the meaning of the Securities Act) to the same
extent as provided above with respect to the indemnification of the Indemnified
Parties, if requested.
 


 
7

--------------------------------------------------------------------------------

 




(b)           Indemnification by Holder of Notes.  In connection with the filing
of any Shelf Registration Statement, each holder of Notes will furnish to the
Registrants in writing such information and affidavits as the Registrants
reasonably request for use in connection with any Shelf Registration Statement
or Prospectus and agrees to indemnify and hold harmless, to the full extent
permitted by law, the Registrants, their directors and officers and each Person
who controls the Registrants (within the meaning of the Securities Act) against
any losses, claims, damages, liabilities and expenses resulting from any untrue
statement of a material fact contained in any Shelf Registration Statement or
Prospectus or any omission of a material fact required to be stated in the Shelf
Registration Statement or Prospectus or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, to the extent, but only to the extent, that such untrue statement or
omission relates to such holder and is made in reliance on and in conformity
with any information or affidavit furnished in writing by such holder to the
Registrants specifically for inclusion in such Shelf Registration Statement or
Prospectus.  In no event shall the liability of any selling holder of Notes
hereunder be greater in amount than the dollar amount of the proceeds received
by such holder upon the sale of the Notes giving rise to such indemnification
obligation.  The Registrants shall be entitled to receive indemnities from
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution of such Notes to the same extent
above with respect to information or affidavit furnished writing by such Persons
as provided specifically for any Prospectus or Shelf Registration Statement.
 
(c)           Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder will (i) give prompt notice to the Registrants or
holder of Notes, as the case may be (in either case, as applicable, an
“Indemnifying Party”), of any claim with respect to which it seeks
indemnification and (ii) permit such Indemnifying Party to assume the defense of
such claim with counsel reasonably satisfactory to such Person (it being agreed
that, where the Parent or the Company is an Indemnifying Party, Hughes Hubbard &
Reed LLP is so satisfactory); provided, however, that the Indemnified Party
shall have the right to employ one firm of separate counsel (in each
jurisdiction) to represent jointly the Indemnified Party and those other
Indemnified Parties and their respective directors, officers, employees and
controlling persons who may be subject to liability arising out of any claim in
respect of which indemnity may be sought under this Section 7(c) if (i) the
Indemnified Party and the Indemnifying Party shall have so mutually agreed; (ii)
the Indemnifying Party has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Party; (iii) the Indemnified Party
and its directors, officers, employees and controlling persons shall have
reasonably concluded that there may be legal defenses available to them that are
different from or in addition to those available to the Indemnifying Party; or
(iv) the named parties in any such proceeding (including any impleaded parties)
include both the Indemnified Parties or their respective directors, officers,
employees or controlling persons, on the one hand, and the Indemnifying Party,
on the other hand, and represen­tation of both sets of parties by the same
counsel would be inappropriate due to differing interests between them, and in
any such event the fees and expenses of such separate counsel shall be paid by
the Indemnifying Party.  No Indemnifying Party will consent to entry of any
judgment or enter into any settlement without the consent of the Indemnified
Party which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party a release from all liability in
respect to such claim or litigation.  Any Indemnifying Party who is not entitled
to, or elects not to, assume the defense of a claim will not be obligated to pay
the fees and expenses of more than one counsel for all Persons entitled to
indemnification by such Indemnifying Party with respect to such claim in any one
jurisdiction, unless in the reasonable judgment of such Person a conflict of
interest may exist between such Person and any other Person entitled to
indemnification hereunder with respect to such claim, in which event the
Indemnifying Party shall be obligated to pay the fees and expenses of such
additional counsel or counsels, but only of one such additional counsel for each
group of similarly situated Persons in any one jurisdiction.
 


 
8

--------------------------------------------------------------------------------

 




(d)           Contribution.  If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to a Person entitled to
indemnification or is insufficient to hold it harmless as contemplated by the
preceding paragraphs (a) and (b), then the Indemnifying Party shall contribute
to the amount paid or payable by such Person as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect the relative
fault of such Person and the Indemnifying Party, as well as any other relevant
equitable considerations, provided that no holder of Notes shall be required to
contribute an amount greater than the dollar amount of the proceeds received by
such holder of Notes with respect to the sale of any securities.  The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Indemnifying Party or the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission.  The parties hereto agree that it would not be
just and equitable if contributions pursuant to this paragraph were to be
determined by pro rata allocation or by any other method of allocation which
does not take into account the equitable considerations referred to in the first
sentence of this paragraph.  No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
 
7.      Rule 144
 
The Parent and the Company covenants to use commercially reasonable efforts to
file the reports required to be filed by them under the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder (or, if
any of them is not required to file such reports, the applicable party will,
upon the request of any holder of Notes made after the one year anniversary of
the making of the Loans, make publicly available other information so long as
necessary to permit sales pursuant to Rule 144 under the Securities Act), and
they will take such further action as any holder of Notes may reasonably
request, all to the extent required from time to time to enable such holder to
sell Notes without registration under the Securities Act within the limitation
of the exemptions provided by (a) Rule 144 under the Securities Act, as such
Rule may be amended from time to time, or (b) any similar rule or regulation
hereafter adopted by the SEC.  Upon the request of any holder of Notes, the
Registrants will deliver to such holder a written statement as to whether they
have complied with such information and filing requirements.
 
8.      Miscellaneous
 
(a)           Remedies.  Each holder of Notes, in addition to being entitled to
exercise all rights provided herein, in the Indenture or granted by law,
including recovery of damages, in connection with the breach by the Registrants
of their obligations to register the Notes will be entitled to specific
performance of its rights under this Agreement.  The Registrants agree that
monetary damages (including the Liquidated Damages contemplated hereby) would
not be adequate compensation for any loss incurred by reason of a breach by any
of them of the provisions of this Agreement and each agrees to waive the defense
in any action for specific performance that a remedy at law would be adequate.
 
(b)           No Inconsistent Agreements.  The Registrants will not on or after
the date of this Agreement enter into any agreement with respect to their
securities which (i) is inconsistent with the rights granted to the holders of
Notes in this Agreement, (ii) grants to the holders of any securities issued or
to be issued by the Company the right to participate in any registration of
Notes pursuant to this Agreement or (iii) otherwise conflicts with the
provisions hereof.  The rights granted to the holders of Notes hereunder do not
in any way conflict with and are not inconsistent with the rights granted to the
holders of the Registrants’ respective securities under any other
agreements.  The
 


 
9

--------------------------------------------------------------------------------

 




Registrants have not previously entered into, and shall not for the term of this
Agreement enter into, any agreement with respect to their securities granting
any registration rights to any Person.
 
(c)           Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions of this
Agreement may not be given unless the Registrants have obtained the written
consent of holders of at least a majority of the principal amount of the
outstanding Notes (excluding Notes held by the Company, the Guarantors or one of
their respective affiliates); provided that provisions hereunder relating to
Liquidated Damages and the payment thereof may not be amended, modified or
supplemented, and waivers or consents to departures from such provisions may not
be given unless the Registrants have obtained the written consent of holders of
at least 66-2/3% of the principal amount of (x) the outstanding Notes (excluding
Notes held by the Company, the Guarantors or one of their respective
affiliates).
 
(d)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, facsimile or air courier guaranteeing overnight delivery:
 
(i)            if to the Manager to:
                        Lehman Brothers Inc.
745 Seventh Avenue
New York, New York  10019
Attention:
Fax: 646-834-8133
 
with a copy to:
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention:  Rod Miller, Esq.
Fax:  (212) 310-8007
 
(ii)           if to the Cenveo Parties to:
 
Cenveo Corporation
One Canterbury Green
201 Broad Street
Stamford, CT 06901
Attention:  General Counsel
Fax:  (203) 595-3074
 
with a copy to:
 
Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, New York  10004
Attention:  Ken Lefkowitz
Fax:  (212) 422-4726
 
 


 
10

--------------------------------------------------------------------------------

 




All such notices and communications shall be deemed to have been duly given at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
delivered by facsimile; and on the next business day if timely delivered to an
air courier guaranteeing overnight delivery.
 
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee under the
Indenture at the address specified in the Indenture.
 
(e)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties hereto,
including without limitation and without the need for an express assignment, all
subsequent holders of Notes.
 
(f)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
(g)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(h)           New York Law; Submission to Jurisdiction; Waiver of Jury Trial.
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.  EACH PARTY HERETO HEREBY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY FOR PURPOSES
OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(i)           Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of any such provision in such jurisdiction in every other
respect and of the remaining provisions contained herein shall not be affected
or impaired thereby.
 
(j)           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement with respect to the subject matter contained
herein and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein.  There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein with respect to
the registration rights granted by the Registrants with respect to the
securities sold pursuant to the Loan Agreement.  This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.
 


 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

  CENVEO, INC.          
 
By:
/s/ Mark S. Hiltwein       Name: Mark S. Hiltwein       Title: Chief Financial
Officer  


 

  CENVEO CORPORATION          
 
By:
/s/ Mark S. Hiltwein       Name: Mark S. Hiltwein       Title: Chief Financial
Officer  






 
12

--------------------------------------------------------------------------------

 
 
 

  GUARANTORS          
Each Entity (other than CRX JV, LLC) listed on
     Schedule I hereto 
         
 
By:
/s/ Mark S. Hiltwein       Name:  Mark S. Hiltwein       Title:  Chief Financial
Officer  

 

  CRX JV, LLC              
Cenveo Corporation
           
 
 
By:
/s/ Mark S. Hiltwein         Name:  Mark S. Hiltwein         Title:  Chief
Financial Officer            

 

   
Discount Labels, LLC
           
 
 
By:
/s/ Mark S. Hiltwein         Name:  Mark S. Hiltwein         Title:  Chief
Financial Officer            

 

   
RX JV Holding, Inc.
           
 
 
By:
/s/ Mark S. Hiltwein         Name:  Mark S. Hiltwein         Title:  Chief
Financial Officer            





 
13

--------------------------------------------------------------------------------

 
 

   
LEHMAN BROTHERS
           
 
 
By:
/s/ Laurie Perper         Name: Laurie Perper         Title: Managing Director  
         


 


 
14

--------------------------------------------------------------------------------

 


 
SCHEDULE I




SCHEDULE OF GUARANTORS


Cenveo, Inc.
Discount Labels, LLC
Cenveo Alberta Finance LP
Cenveo Government Printing, Inc.
Cenveo Services, LLC
Cenveo McLaren Morris & Todd Company
Cenveo MM&T Packaging Company
Cenveo Commercial Ohio, LLC
Cenveo Resale Ohio, LLC
Cenveo Omemee LLC
Colorhouse China, Inc.
MMTP Holdings, Inc.
CRX JV, LLC
CRX Holding, Inc.
Rx Technology Corp.
RX JV Holding, Inc.
PC Ink Corp.
Printegra Corporation
Cadmus Printing Group, Inc.
Washburn Graphics, Inc.
Cadmus Journal Services, Inc.
Cadmus Financial Distribution, Inc.
Cadmus Technology Solutions, Inc.
Garamond/Pridemark Press, Inc.
Cadmus Delaware, Inc.
Cadmus UK, Inc.
Expert Graphics, Inc.
Cadmus Government Publication Services, Inc.
Cadmus Marketing Group, Inc.
American Graphics, Inc.
Cadmus Direct Marketing, Inc.
Cadmus Interactive, Inc.
Cadmus Marketing, Inc.
Cadmus/O’Keefe Marketing, Inc.
Old TSI, Inc.
Cadmus Investments, LLC
Port City Press, Inc.
Science Craftsman Incorporated
Cadmus International Holdings, Inc.
CDMS Management, LLC,
Vaughan Printers Incorporated
VSUB Holding Company
Madison/Graham ColorGraphics, Inc.
Madison/Graham ColorGraphics Interstate Services, Inc.
Commercial Envelope Manufacturing Co., Inc.
Berlin & Jones Co., LLC
Heinrich Envelope, LLC
Cenveo CEM, LLC
Cenveo CEM, Inc.
 
 

--------------------------------------------------------------------------------


 
 
CNMW Investments, Inc.
Rex Corporation
136 Eastport Road, LLC


 
 
2